CHRISTIAN, J.
The offense is murder; the punishment confinement in the penitentiary for 10 years.
After the adjournment of court, appellant filed an appeal bond, which was approved by the sheriff. The record does not disclose that the appeal bond was approved by the court trying the case. Article 818, C. C. P., requires that the appeal bond be approved by the sheriff and the court trying the ease, or his successor in office. In the absence of a recognizance or appeal bond approved as the law requires, this court is without jurisdiction to pass on the merits of the case. Jones v. State, 99 Tex. Cr. R. 50, 267 S. W. 985.
The appeal is dimissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.